ORDER

PER CURIAM.
Appellant, Benjamin Evans, appeals from the award of the Labor and Industrial Relations Commission finding appellant’s injuries did not arise out of and in the course of his employment as a truck driver for respondent, Schneider National, Inc., and denying compensation. We affirm.
We have reviewed the briefs of the parties and the legal file and find the award was supported by sufficient and competent evidence, was not against the overwhelming weight of the evidence, and did not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.